MUNSON, J.
It is said in the statement of facts that the contract sued upon was made by a member of the defendant firm who had no personal knowledge of the prices of monuments, and who was acting under a mistake of fact as to the price of the monuments sold. Certain letters of the defendant firm, written after the making of the contract, are referred to as a part of the statement of facts. We understand this to mean that the letters are embodied in the statement as showing the nature of the mistake and how it came to be made. It appears from the letters that the sale was made at prices given by the defendants’ foreman, and that the mistake occurred in his estimates.
The partner’s ignorance of the prices of the goods sold by his firm is not the controlling feature of the case. The rights and liabilities of the proprietor of a business are not to be determined solely from a consideration of the knowledge which he personally has of the business. He is entitled to conduct a business of which he is ignorant, in reliance upon the experience and knowledge of an employe. In a business thus conducted the mistake of the employe is not to be imputed to the ignorance of the proprietor. The member of the defendant firm who concluded this contract did not undertake to transact the business upon his own knowledge, but acted solely upon the estimates furnished by the foreman. The firm- is entitled to the same relief from the consequences of a mistake made by its foreman that it would have been entitled to if the foreman had been a member of the firm and had closed the contract himself. The determination of the case depends upon the view which may be taken of the mistake made by the foreman.
The mistake in this case is certainly not identical with that in Harran v. Foley, 62 Wis. 584. There the error was in failing to give the price which the seller had decided upon. The seller had certain figures in mind and intended to give them, but by a mere slip of the tongue, which the buyer *661understood to be such, he gave other figures. While thinking of one thing he said another, and the buyer knew that what he. said was not what he had in mind. In this case there was no difficulty in holding that the minds of the parties did not meet upon the price named.
The mistake relied upon in Griffin v. O’Neil, 48 Kan. 117, differed somewhat from the one above considered. In this case the vendor claimed that his price was determined by footing incorrectly an itemized valuation of the property offered for sale, and that the buyer was looking upon thé paper while he was making the addition. Here the vendor gave the figures he intended to give, but the figures were the result of an error in his computation. The court was of opinion that the buyer could not take advantage of a miscalculation of this character of which he had knowledge.
A similar mistake was considered in Webster v. Cecil, 30 Beav. 62, which was a suit for specific performance. The defendant, who had already refused to sell certain land to the plaintiff’s agent for £2,000, wrote the plaintiff offering to sell it for £1,100; and the plaintiff at once mailed an acceptance of the offer, on reading which the defendant discovered his mistake. The property consisted of five parcels, the total price of which the defendant arrived at by placing a valuation upon each parcel and adding the several items. By failing to carry one from the third column he made a footing of £1,100 instead of £2,100; and in his haste to dispatch the offer by the first post, he incorporated this footing into his letter without noticing the error. The court refused to decree specific performance.
The mistake in the case at bar was not, as in the case first cited, the unconscious statement of a price different from the one determined upon. The defendants’ foreman gave the figures he had decided to give. The mistake lay in the process by which he arrived at the figures given. It is not fully stated what the nature of his mistake was. Ifitsuf-*662ficiently appears that it was merely an error in computation, the case cannot be distinguished from the other two cases cited.
It is evident that the doctrine of these cases cannot be extended to cover those mistakes which result from the vendor’s ignorance of his business. The law does not undertake to so regulate the transactions of men that one who is thoroughly informed shall obtain no advantage over one who is not. The buyer is not obliged to disclose to the seller his better knowledge of the cost or market value of the property he proposes to buy. ITis purchase will be valid, notwithstanding his knowledge that the seller is acting under an erroneous belief in regard to some matter which enters into the determination of the price. A dealer is expected to know the amount and cost of the material and labor required for the article which he contracts to deliver. An error which rests in the vendor’s want of judgment or information in these matters must be carefully distinguished from those of the character above indicated.
The court below found that the agreement to furnish the monuments was the result of a mistake as to the price, and rendered judgment for the defendants. It nowhere appears that the mistake was due to the foreman’s ignorance of the' business. The term used is more naturally applied to errors of computation and oversight, and was doubtless employed by the court as properly and' sufficiently descriptive of such an error. And when it is considered that the difference was nearly half the actual price, and an even hundred dollars, there seems to be no room to doubt that the foreman’s error was such as were made in Griffin v. O’Neil and Webster v. Cecil, above cited. In any event it must be so treated as the case stands ; for the court having found that the defendants acted under a mistake, and rendered judgment in their favor, it is to be presumed, nothing appearing to the contrary, that the mistake found was such as justified the *663judgment. Poultney v. Glover, 23 Vt. 328; Burton v. Barlow's Est., 55 Vt. 434; Spaulding v. Warner, 57 Vt. 654; Bates v. Sabin, 64 Vt. 511. It appearing then that the error in the foreman’s estimates was one of computation- and oversight merely, and that the mistake was known to the plaintiffs, we hold that the suit cannot be maintained.

Judgment affirmed.